Judgment unanimously modified on the law and as modified affirmed and matter remitted to Supreme Court, Monroe County, for further proceedings, all in accordance with the following memorandum: The court erred in summarily ordering defendant to pay restitution of $2,032.93. Defense counsel contested the amount of loss or damage claimed by the People and expressly requested that the court conduct a hearing. Where the record is insufficient to support a finding of the proper amount of restitution, "the court must conduct a hearing upon the issue in accordance with the procedure set forth in section 400.30 of the criminal procedure law” (Penal Law § 60.27 [2]; People v Dixon, 134 AD2d 877, 878). "Because defendant was convicted on his plea of guilty, there was no proof developed as to the amount of loss sustained” (People v Dixon, supra, at 878; cf., People v Clougher, 95 AD2d 860). It is apparent that the court improperly relied on amounts recited in the presentence report or in a sentencing memorandum prepared by the Assistant District Attorney. Those documents do not provide a sufficient basis upon which to order restitution without a hearing (see, People *1033v Dixon, supra; People v Sommer, 105 AD2d 1052, 1053; People v Clougher, supra). Therefore, the sentence must be modified to vacate the order of restitution and the matter remitted to the sentencing court for a hearing on the amount of loss or damage caused by defendant (Penal Law § 60.27 [2]; § 65.10 [2] [g]; People v Fuller, 57 NY2d 152, 157-159; People v Dixon, supra; People v Sommer, supra). (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — attempted burglary, third degree.) Present — Doerr, J. P., Denman, Boomer, Pine and Davis, JJ.